Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Most pertinent prior art including U.S. Patent Pub. No. 2013/0123862 to Anderson et al., U.S. Patent Pub. No. 2012/0150241 to Ragab et al. and U.S. Patent No. 6,517,543 to Berrevoets et al. disclose an implant system capable of connecting two or more bone portions. The system comprises an implant capable of being implanted between a first and a second bone portions and defining a slot. A handle is capable of being grasped by a user for inserting the second portion of the implant into the first bone portion, wherein the handle has a rectangular hole that is capable of receiving the first portion of the implant and includes a divider sized and configured to be received within the slot defined by the first portion of the implant. The divider is configured to orient the implant. The handle is capable of being removed from the first portion of the implant after inserting the second portion of the implant into the first bone portion. The system includes an insertion instrument wherein a substantially rectangular orientation surface is aligned with the slot of the implant when the first portion of the implant is received within the hole. The implant has a passage to allow a k-wire therethrough.
The prior art fails to teach or disclose, however, the structural relationship including wherein the implant includes a flat land, the handle including a body having a proximal portion that defines an oval opening with at least one substantially flat surface of the body, a hole defined by a distal end of the handle configured to receive a portion of the implant, the hole being further defined by a divider sized and configured to be received within the slot of the implant so as to orient the implant such that the substantially flat surface is aligned with the flat land of the implant when the portion of the implant is received within the hole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,775,630. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose an implant system for connecting two or more bone portions. The system comprises an implant that defines a flat land, is a cannulated implant having a passageway therethrough, and the passageway is configured to accept a k-wire, and wherein the implant includes a slot. The system includes a handle configured to be grasped by a user, wherein the handle includes a body defining an oval shape having at least one substantially flat surface. The handle has a hole in a distal end that is configured to receive the first portion of the implant, wherein the hole includes a divider sized and configured to be received within the slot defined by the first portion of the implant, wherein the divider is configured to orient the implant wherein the substantially flat surface is aligned with the flat land of the implant when the first portion of the implant is received within the hole, and the handle is configured to be removed from the first portion of the implant after inserting the second portion of the implant into the first bone portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775